12‐4544 (L)  
        Schaghticoke Tribal Nation v. Kent School Corp. Inc., et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 15th day of December, two thousand 
        fourteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     PETER W. HALL, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        SCHAGHTICOKE TRIBAL NATION,  
         
                                  Plaintiff‐Appellant, 
         
        SCHAGHTICOKE INDIAN TRIBE, 
         
                                  Intervenor‐Plaintiff, 
         
                     ‐v.‐                                  Nos. 12‐4544, 12‐4587, 13‐4756  
         
        KENT SCHOOL CORP. INC., PRESTON MOUNTAIN CLUB, CONNECTICUT 
        LIGHT & POWER COMPANY, TOWN OF KENT, LORETTA E. BONOS, 



                                                             1
ADMIN OF ESTATE OF FLORENCE E.M. BAKER BONOS, ESTATE OF 
EUGENE L. PHELPS, SAM KWAK, UNITED STATES OF AMERICA, 
 
                           Defendants‐Appellees, 
 
APPALACHIAN TRAIL CONFERENCE INC., BARBARA G. BUSH, NEW 
MILFORD SAVINGS BANK, 
 
                           Intervenors‐Defendants.* 
____________________________________________  
 
For Plaintiff‐Appellant:                      BENJAMIN HEYWARD GREEN, 
                                              Zeichner Ellman & Krause LLP, 
                                              Greenwich, CT. 
                                               
For Defendant‐Appellee United States of  JOHN B. HUGHES, Assistant United 
America:                                      States Attorney (Michelle L. 
                                              McConaghy and Sandra S. Glover, 
                                              Assistant United States Attorneys, on the 
                                              brief), for Deirdre M. Daly, United States 
                                              Attorney for the District of Connecticut, 
                                              New Haven, CT. 
                                               
For Defendants‐Appellees Kent School          DAVID J. ELLIOTT, Day Pitney LLP, 
Corporation, Preston Mountain Club,           Hartford, CT (Jaime Bachrach, John W. 
Connecticut Light & Power Company,            Cerreta, Day Pitney LLP, Hartford, CT; 
and Town of Kent:                             Richard L. Street, Carmody & Torrance, 
                                              Waterbury, CT; Jeffrey B. Sienkiewicz, 
                                              Sienkiewicz & McKenna P.C., New 
                                              Milford, CT; James R. Fogarty, Fogarty 
                                              Cohen Selby & Nemiroff, LLC, Old 
                                              Greenwich, CT, on the brief). 
                                               
For Defendant‐Appellee Sam Kwak:              Paul N. Gilmore, Updike, Kelly & 
                                              Spellacy, P.C., Hartford, CT. 

*    The Clerk of the Court is directed to amend the caption as above. 


                                               2
                                           
For Amicus Curiae State of Connecticut:   Mark F. Kohler, Assistant Attorney 
                                          General, for George Jepsen, Attorney 
                                          General, Hartford, CT. 
                                           
      Consolidated appeals from the United States District Court for the District 
of Connecticut (Thompson, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

      These appeals arise from three consolidated actions.  The common claim 

made by the Schaghticoke Tribal Nation (“STN”) in each case is that it is an 

Indian tribe that has been dispossessed of Indian land without the approval of 

Congress in violation of the Indian Nonintercourse Act, 25 U.S.C. § 177.  That 

statute provides, in relevant part, that “[n]o purchase, grant, lease, or other 

conveyance of lands, or of any title or claim thereto, from any Indian nation or 

tribe of Indians, shall be of any validity in law or equity, unless the same be 

made by treaty or convention entered into pursuant to the Constitution.”  Id. 

      The consolidated cases were stayed in 1999 to allow STN to complete the 

Department of the Interior’s (“DOI”) federal acknowledgment process – a formal 

regulatory process by which DOI decides whether a petitioning group is entitled 

to certain privileges and benefits provided to officially recognized tribes.  See 25 




                                          3
C.F.R. § 83.2.  In 2005, DOI concluded that STN did not meet all of the criteria for 

federal acknowledgement and its determination was upheld on appeal.  

Schaghticoke Tribal Nation v. Kempthorne, 587 F.3d 132, 134 (2d Cir. 2009).  

Following that determination, the Defendants‐Appellees moved for judgment on 

the pleadings in district court, which the court granted.  STN appeals from the 

district court’s ruling.1 

       To establish a prima facie case of a violation of the Nonintercourse Act, a 

plaintiff must show that “(1) it is an Indian tribe, (2) the land is tribal land, (3) the 

United States has never consented to or approved the alienation of this tribal 

land, and (4) the trust relationship between the United States and the tribe has 

not been terminated or abandoned.”  Golden Hill Paugussett Tribe of Indians v. 

Weicker, 39 F.3d 51, 56 (2d Cir. 1994).  To constitute an Indian tribe within the 

meaning of the Nonintercourse Act, an Indian group must show that it is “a body 

of Indians of the same or a similar race, united in a community under one leadership 

or government, and inhabiting a particular though sometimes ill‐defined 

territory.”  United States v. Candelaria, 271 U.S. 432, 442 (1926) (quoting Montoya v. 



1 We review a “judgment under Federal Rule of Civil Procedure 12(c) de novo, 
accepting the complaint’s factual allegations as true and drawing all reasonable 
inferences in the plaintiff’s favor.”  Kirkendall v. Halliburton, Inc., 707 F.3d 173, 178 (2d 
Cir. 2013). 


                                               4
United States, 180 U.S. 261, 266 (1901)) (emphasis added).  Under the DOI 

regulations, on the other hand, a group constitutes an Indian tribe if it meets 

seven mandatory criteria.  Two of the requirements, relevant here, are: (1) “[a] 

predominant portion of the petitioning group comprises a distinct community 

and has existed as a community from historical times until the present;” and (2) 

“[t]he petitioner has maintained political influence or authority over its members 

as an autonomous entity from historical times until the present.”  25 C.F.R. 

§§ 83.7(b), (c). 

       Our decision in Golden Hill provides the framework for the interaction 

between the common law standard and the DOI criteria and the role of primary 

jurisdiction in that interaction.  The primary jurisdiction doctrine is “[a] judicial 

doctrine whereby a court tends to favor allowing an agency an initial 

opportunity to decide an issue in a case in which the court and the agency have 

concurrent jurisdiction.”  Black’s Law Dictionary 1310 (9th ed. 2009).  The doctrine 

is applicable where “a claim is originally cognizable in the courts, but 

enforcement of the claim requires, or is materially aided by, the resolution of 

threshold issues, usually of a factual nature, which are placed within the special 

competence of the administrative body.”  Golden Hill, 39 F.3d at 58‐59.  In Golden 




                                           5
Hill, we concluded that “[t]he Department of the Interior’s creation of a 

structured administrative process to acknowledge ‘nonrecognized’ Indian tribes 

using uniform criteria, and its experience and expertise in applying these 

standards, has now made deference to the primary jurisdiction of the agency 

appropriate.”  Id. at 60.  Thus, while the “federal court, of course, retains final 

authority to rule on a federal statute,” it should nonetheless “avail itself of the 

agency’s aid in gathering facts and marshaling them into a meaningful pattern.”  

Id. 

       That is precisely what occurred in the case now before us.  The district 

court deferred to the factual findings of the DOI, but “agree[d] that it must 

independently apply applicable law to the factual findings.”  United States v. 

43.47 Acres of Land, 896 F. Supp. 2d 151, 157 (D. Conn. 2012).  And it did.  

Ultimately, the district court concluded that the evidence submitted by STN was 

insufficient to satisfy the Montoya standard requiring that the group be “united in 

a community under one leadership or government.”  Montoya, 180 U.S. at 266.  In 

so deciding, it relied on DOI’s conclusions that STN had presented insufficient 

direct evidence of a distinct tribal community from 1920 to 1967 and after 1996, 

and of political authority over tribal members from 1801 to 1875 and after 1996.  




                                           6
It was appropriate for the district court to rely on the DOI’s factual findings.  To 

hold to the contrary would require the district court to conduct the independent, 

complex evidentiary hearing that this Court sought to avoid in Golden Hill. 

      Finally, because we find that the district court appropriately deferred 

under the doctrine of primary jurisdiction to DOI’s factual findings in concluding 

that STN did not satisfy the Montoya criteria, we need not address whether the 

doctrine of collateral estoppel applies in this case. 

      For the reasons stated above, the judgment of the district court is 

AFFIRMED. 

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             7